


EXHIBIT 10.20

 

SUPPLEMENTAL RETIREMENT INCOME PLAN

 

(As Amended and Restated Effective December 31, 2008)

 

SECTION 1

 

Definitions

 

1.1.          Beneficiary.  A Participant’s “Beneficiary” under the Plan means
the person or persons entitled to benefits under the Retirement Plan because of
the Participant’s death.

 

1.2.          Board of Directors.  “Board of Directors” means the Board of
Directors of Allstate Insurance Company.

 

1.3.          Code.  “Code” means the Internal Revenue Code of 1986, as amended,
including regulations and other guidance of general applicability promulgated
thereunder.

 

1.4.          Committee.  “Committee” means the Administrative Committee under
the Retirement Plan.

 

1.5.          Company.  “Company” means Allstate Insurance Company, an Illinois
corporation.

 

1.6.          Date of Death.  “Date of Death” means the date of the
Participant’s death.

 

1.7.          Deferral Period Interest for Pre-409A Benefits.  “Deferral Period
Interest for Pre-409A Benefits” for the deferred portion of Pre-409A Benefits
means the blended first segment lump sum interest rate used to calculate the
lump sum payment under the Retirement Plan and will apply to the deferred
portion of the Pre-409A Benefit from the period beginning on the Payment Start
Date and ending on the Plan Payment Date for Pre-409A Benefits, or, if earlier,
the date Pre-409A Benefits are paid.

 

1.8.          Effective Date.  The Plan was established as of January 1, 1978
and restated as of January 1, 1996.  The “Effective Date” of the Plan as amended
and restated and set forth herein is December 31, 2008.

 

1.9.          Eligible Annual Compensation.  “Eligible Annual Compensation”
means a Participant’s Annual Compensation as defined in the Retirement Plan, but
without regard to the applicable calendar year limitation imposed by
Section 401(a)(17) of the Code.

 

1.10.        Employers.  The Company and each subsidiary or affiliate of the
Company which adopts the Retirement Plan is referred to herein individually as
an “Employer” and collectively as the “Employers.”

 

1.11.        ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.

 

--------------------------------------------------------------------------------


 

1.12.        Hardship.  Hardship means an urgent financial need that cannot be
satisfied through other reasonable sources, as determined by the Committee.

 

1.13.        Participant.  “Participant” means any employee of an Employer who
is participating in the Plan, as provided herein.

 

1.14.        Payment Start Date.  “Payment Start Date” means the date on which a
Participant’s benefits are paid or commence to be paid to him from the
Retirement Plan

 

1.15.        Plan.  “Plan” means the Supplemental Retirement Income Plan, as
described herein.

 

1.16.        Plan Payment Date for Pre-409A Benefits.  “Plan Payment Date for
Pre-409A Benefits” means the January 1 coincident with or next following the
Payment Start Date on which the Retirement Plan becomes obligated to pay a
Participant’s benefits.

 

1.17.        Plan Payment Date for Post-409A Benefits.  “Plan Payment Date for
Post-409A Benefits” for a participant who separates from service prior to age 55
means the first business day of the calendar month after the Participant’s
separation from service that is, or next follows, the later of (i) the January 1
following the Participant’s attainment of age 55 or (ii) the date that is the
six-month anniversary of the separation from service.  “Plan Payment Date for
Post-409A Benefits” for a participant who separates from service on or after
reaching age 55 means the first business day of the calendar month after the
Participant’s separation from service that is, or next follows, the later of
(i) the January 1 following the Participant’s separation from service or
(ii) the date that is the six-month anniversary of the separation from service.
If a Participant dies prior to a separation from service or after a separation
from service but before the Plan Payment Date for Post-409A Benefits and such
death occurs between January 1 and June 30, the Post-409A Benefits payable to
the Beneficiary shall be paid between July 1 and December 31 of the same
calendar year as the Participant’s death.  If a Participant dies prior to a
separation from service or after a separation from service but before the Plan
Payment Date for Post-409A Benefits and such death occurs between July 1 and
December 31, the Post-409A Benefits payable to the Beneficiary shall be paid
between January 1 and December 31 of the calendar year next following the
Participant’s death.

 

For purposes of this subsection, “separation from service” shall mean a
termination of employment upon which a Participant ceases performing services
for all entities within the Company’s controlled group, as defined in Code
Sections 414(b) and 414(c) (i.e., the 80-percent controlled group). 
Notwithstanding, a separation from service shall also include a reduction in a
Participant’s rate of services to any such entity that is reasonably anticipated
to be a permanent reduction to a rate that is 20 percent or less of the average
rate of services performed by the Participant in the 36 months prior to such
reduction.  If a Participant ceases or reduces services under a bona fide leave
of absence, a separation from service occurs after the close of the 6-month
anniversary of the commencement of such leave; provided, however, that if the
Participant has a statutory or contractual right to reemployment, the separation
from service shall be delayed until the date that the Participant’s right ceases
or, if the Participant resumes services, until the Participant subsequently
separates from service.  For purposes of determining whether a Participant has a
separation from service, services taken into account shall include services
performed for the Company as an independent contractor but not services
performed as a

 

--------------------------------------------------------------------------------


 

non-employee director of any entity within the controlled group.  Determination
of whether a separation from service occurs shall be made in a manner that is
consistent with Treas. Reg. 1.409A-1(h).

 

1.18.        Pre-409A Benefit.  “Pre-409A Benefit” means the benefit that was
fully earned and vested as of December 31, 2004, under the terms of the Plan as
in effect on October 3, 2004, including any Deferral Period Interest for
Pre-409A Benefits and, therefore, is not subject to Code Section 409A.

 

1.19.        Post-409A Benefit.  “Post-409A Benefit” means any benefit that is
not a Pre-409A Benefit.

 

1.20.        Required Distributions.  “Required Distributions” means
distributions required to be made by the Retirement Plan as defined in
Section 401(a)(9) of the Code.

 

1.21.        Retirement Plan.  “Retirement Plan” means the Allstate Retirement
Plan, as amended from time to time.

 

SECTION 2

 

Introduction

 

2.1.          Purpose.  The Employers maintain the Retirement Plan, a defined
benefit pension plan which is intended to meet the applicable requirements of
the Code.  The Code places limitations and restrictions on the amount of
benefits which may be paid from, and the amount of compensation which may be
taken into account in calculating benefits under, the Retirement Plan.  The
purpose of this Plan is to provide benefits to Participants in the Plan which
would otherwise be earned under but may not be provided from the Retirement Plan
because of these limitations and restrictions of the Code.  It is intended that
this Plan only cover a select group of management or highly compensated
employees for purposes of ERISA.  The Plan is intended to conform to the
requirements of Code Section 409A with respect to Post-409A Benefits.

 

2.2.          Administration.  The Plan will be administered by the Committee. 
The Committee has the discretionary authority to issue such rules as it deems
appropriate and to construe and interpret the provisions of the Plan and make
factual determinations thereunder, including the power to determine the rights
or eligibility of employees or Participants and any other persons, and the
amounts of their benefits under the Plan, and to remedy ambiguities,
inconsistencies or omissions.  Any decision by the Committee hereunder or with
respect hereto shall be final, binding and conclusive on all Participants and
all other persons whomsoever.  The Committee shall interpret the Plan in a
manner that it determines does not result in taxation of Participants under Code
Section 409A.

 

2.3.          Plan Benefits for Participants Whose Benefits Commenced Prior to
the Effective Date.  Pre-409A Benefits that commenced prior to the Effective
Date will, except as otherwise specifically provided herein, be governed in all
respects by the terms of the Plan as in effect as of the date the Participant’s
benefits commenced.  The benefits provided hereunder with respect to
Participants whose benefits commence on or after the Effective

 

--------------------------------------------------------------------------------


 

Date will be governed in all respects by the terms of this Plan, which have been
amended to conform the requirements of Code Section 409A for Post-409A Benefits.

 

SECTION 3

 

Participation and Amount of Benefits

 

3.1.          Eligibility.  Each employee of an Employer who is a Participant in
the Retirement Plan, who is entitled to receive final average pay or cash
balance benefits from the Retirement Plan, and whose benefits thereunder have
been limited by the Code as described in subsection 2.1 will become a
Participant in this Plan.  In the event of the death of such a Participant, his
Beneficiary shall be entitled to receive the Participant’s benefits under the
Plan.  Benefits payable under the Plan to a Participant or his Beneficiary are
determined in accordance with subsections 3.2 and 3.3.  Benefits under the Plan
with respect to a Participant or Beneficiary (in the event of a Participant’s
death) may be comprised of both Pre-409A Benefits and Post-409A Benefits.  An
employee agent eligible for a benefit under the Agents Pension Plan is not
eligible for benefits under this Plan.

 

3.2.          Amount of Pre-409A Benefits.  The amount of any benefits which
otherwise would have been provided for a Participant under the Retirement Plan
as of December 31, 2004, but which may not be paid from such plan because of the
limitations and restrictions imposed by the Code, shall be calculated as
provided in this subsection 3.2 and paid under this Plan as provided in
Section 4 below.  Such benefits shall be equal to the excess of:  (a) the amount
of retirement benefit as of December 31, 2004 which otherwise would have been
provided for the Participant (or in the event of his death, his Beneficiary) by
the Retirement Plan, determined without regard to the limitations of the Code
and by taking into account any compensation deferred on or before December 31,
2004 under The Allstate Corporation Deferred Compensation Plan and The Allstate
Corporation Deferred Compensation Plan for Employee Agents which is not included
as Annual Compensation (as defined in the Retirement Plan) under the Retirement
Plan; over (b) the actual amount of retirement benefit determined for the
Participant or his Beneficiary under the Retirement Plan as of December 31,
2004.  The Amount of Pre-409A Benefits will be calculated on the Payment Start
Date and will include Deferral Period Interest for Pre-409A Benefits, as
applicable.

 

3.3           Amount of Post-409A Benefits. The amount of any benefits which
otherwise would have been provided for a Participant under the Retirement Plan
after December 31, 2004, but which may not be paid from such plan because of the
limitations and restrictions imposed by the Code, shall be calculated as
provided in this subsection 3.3 and paid under this Plan as provided in
Section 4 below.  Such benefits shall be equal to the excess of:  (a) the amount
of retirement benefit earned after December 31, 2004 which otherwise would have
been provided for the Participant (or in the event of his death, his
Beneficiary) by the Retirement Plan, determined without regard to the
limitations of the Code and by taking into account any compensation deferred
after December 31, 2004 under The Allstate Corporation Deferred Compensation
Plan and The Allstate Corporation Deferred Compensation Plan for Employee Agents
which is not included as Annual Compensation (as defined in the Retirement Plan)
under the Retirement Plan; over (b) the actual amount of retirement benefit
determined for the Participant or his Beneficiary under the Retirement Plan
after December 31, 2004.

 

--------------------------------------------------------------------------------


 

The amount of any Post-409A Benefits paid to a Participant shall be determined
on the Plan Payment Date for Post-409A Benefits using the lump sum death benefit
calculation methodology described in Section E.6.(A)(1) of the Retirement Plan
for final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.

 

The amount of any Post-409A Benefits paid to a Beneficiary shall be determined
on the death benefit payment date for Post-409A Benefits using the lump sum
death benefit provisions contained in Section E.6. of the Retirement Plan for
final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.

 

SECTION 4

 

Payment of Benefits(1)

 

4.1.          Form and Time of Payment for Pre-409A Benefits and Post-409A
Benefits.  All Pre-409A Benefits shall be paid in a single lump sum on the Plan
Payment Date for Pre-409A Benefits, except (i) upon demonstrating a Hardship to
the Committee, Pre-409A Benefits may be paid after the Participant’s Payment
Start Date and before the January 1 first following the day preceding the
Participant’s Plan Payment Date for Pre-409A Benefits; or (ii) if a Participant
or Beneficiary should die prior to receipt of pre-409A Benefits, such benefits
shall be paid in a lump sum as soon as practicable thereafter to the estate of
such Participant or Beneficiary. Notwithstanding the foregoing, Participants
receiving Required Distributions from the Pension Plan will receive their
Pre-409A Benefits at the same time and in the same form as their Retirement Plan
benefits.  Notwithstanding, the foregoing, Participants receiving Required
Distributions from the Retirement Plan will receive their Pre-409A Benefits at
the same time and in the same form as their Retirement Plan Benefits.  All
Post-409A Benefits shall be paid in a single lump sum on the Plan Payment Date
for Post-409A Benefits.

 

4.2.          Facility of Payment.  Any amount payable under the Plan to a
person under legal disability or who, in the judgment of the Committee, is
unable to properly manage his financial affairs, may be paid to such person’s
legal representative, or may be applied for the benefit of such person in any
manner selected by the Committee.

 

4.3.          Review of Benefit Determinations.  The Committee will provide
notice in writing to any Participant or Beneficiary whose claim for benefits
under the Plan is denied and the Committee shall afford such Participant or
Beneficiary a full and fair review of its decision if so requested.

 

4.4.          Payment and Funding of Benefits.  Amounts payable under the Plan
to or on account of a Participant shall be paid directly by the Employers, and
shall be provided from the

 

--------------------------------------------------------------------------------

(1) See Appendix A for Payment of Benefit information for Participants with a
Plan Payment Date on or before January 1, 1996 or for Participants who retired
under the Company’s 1994 Special Retirement Opportunity.

 

--------------------------------------------------------------------------------


 

general assets of the Employers.  No assets of the Employers shall be set aside
solely for the purpose of providing benefits hereunder, and the Employers’
obligation to pay such benefits is not limited to any particular assets of the
Employer.  Benefits under the Plan are not funded, the Employers’ obligation to
pay such benefits is merely a contractual obligation, and a Participant or
Beneficiary shall be treated as a general creditor of the Employers with respect
to any benefits payable under the Plan.

 

SECTION 5

 

Miscellaneous

 

5.1.          Action by Company.  Any action required or permitted to be taken
by the Company under the Plan shall be by resolution of its Board of Directors,
by resolution of a duly authorized committee of its Board of Directors, or by a
person or persons authorized by resolution of its Board of Directors or such
committee.

 

5.2.          Gender and Number.  Where the context admits, words in the
masculine gender shall include the feminine and neuter genders, the singular
shall include the plural, and plural shall include the singular.

 

5.3.          Controlling Law.  Except to the extent superseded by laws of the
United States, the laws of Illinois shall be controlling in all matters relating
to the Plan.

 

5.4.          Employment Rights.  The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of an Employer, nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

 

5.5.          Interests Not Transferable.  The interests of persons entitled to
benefits under the Plan are not subject to their debts or other obligations and,
except as may be required by the tax withholding provisions of the Code or any
state’s income tax act, may not be voluntarily or involuntarily sold,
transferred, alienated, assigned or encumbered.

 

5.6.          Successors.  The Plan is binding on all persons entitled to
benefits hereunder and their respective heirs and legal representatives, and on
the Employers and their successors and assigns.

 

SECTION 6

 

Amendment and Termination

 

The Company reserves the right at any time and from time to time to amend or
terminate the Plan in accordance with the procedures set forth in subsection
5.1.  Notwithstanding the foregoing, no amendment or termination of this Plan
with respect to Post-409 Benefits shall be made in accordance with this
Section 6 unless such termination or amendment complies with Code Section 409A.

 

--------------------------------------------------------------------------------


 

Appendix A

 

Payment of Benefits

Plan Payment Date on or Before January 1, 1996 or Special Retirement Opportunity
Participants

 

A.1          Normal Form of Payment for Pre-409A Benefits.  Except as provided
in subsection 4.2, for Participants with a plan payment date on or before
January 1, 1996 or Participants who retired under the Company’s 1994 Special
Retirement Opportunity, benefits under the Plan shall be paid to a Participant
(or in the case of his death, to his Beneficiary) monthly, commencing as of the
earliest of (i) the Participant’s Payment Start Date or (ii) the date 60 days
following Participant’s Date of Death (or the date the Committee receives
notification of the Participant’s death, if more than 7 days after Participant’s
Date of Death) and continuing during his lifetime (or the lifetime of his
Beneficiary), with the last payment to be made for the month in which the
Participant’s or Beneficiary’s death occurs.  For purposes of this Appendix A,
“plan payment date” means the day following the date on which the Retirement
Plan becomes obligated to pay a Participant’s benefits.

 

A.2.         Optional Forms of Payment for Pre-409A Benefits.  In lieu of the
form and amount of benefit specified in subsection A.1, a Participant with a
plan payment date on or before January 1, 1996 or who retired under the
Company’s 1994 Special Retirement Opportunity (or in the case of his death, his
Beneficiary) may elect (in accordance with subsection A.4) a benefit in such
other form as then would be available to such Participant or Beneficiary under
the Retirement Plan.  The actuarial rates, factors and assumptions used to
determine the amount of optional forms of benefit under the Retirement Plan
shall be used to calculate the amount of optional forms of payment under this
Plan.

 

A.3.         Time of Payment for Pre-409A Benefits.  For Participants with a
Plan Payment Date on or before January 1, 1996 or Participants who retired under
the Company’s 1994 Special Retirement Opportunity, benefits under the Plan shall
be paid as of the earliest of (i) the Participant’s Payment Start Date or
(ii) the date 60 days following Participant’s Date of Death (or the date the
Committee receives notification of the Participant’s death, if more than 7 days
after Participant’s Date of Death).  Notwithstanding the foregoing, a
Participant with a Plan Payment Date on or before January 1, 1996 or who retired
under the Company’s 1994 Special Retirement Opportunity (or in the case of his
death, his Beneficiary) may elect (in accordance with subsection A.4) to defer
payment of any lump sum benefits (elected under subsection A.2, if available) to
the first or second January 1 next following his Plan Payment Date.  If a
Participant or Beneficiary elects to defer payment of benefits under this
subsection A.3, simple interest (at the post-1990 PBGC rate used to calculate
the participant’s lump sum, or such other rate as may be used by the Retirement
Plan) shall be added to such benefits, to the date of payment.  If a Participant
or Beneficiary who elects to defer payment of benefits under this subsection 4.3
should die prior to receipt of payment, such benefits shall be paid in a lump
sum as soon as practicable thereafter to the estate of such Participant or
Beneficiary.

 

A.4.         Pre-409A Benefit Payment Elections.  For Participants with a plan
payment date on or before January 1, 1996 or Participants who retired under the
Company’s 1994 Special Retirement Opportunity, except as otherwise provided
below, elections of an optional form of payment under subsection 4.2 and
elections to defer payment under subsection

 

--------------------------------------------------------------------------------


 

4.4 shall be irrevocable, must be in writing, and must be filed with the
Committee at least 30 days prior to the Participant’s plan payment date or, in
the case of an election by a Beneficiary, at any time prior to the date 60 days
following Participant’s Date of Death (or the date the Committee receives
notification of the Participant’s death, if more than 7 days after Participant’s
Date of Death).  Notwithstanding the foregoing, (i) if a Participant is retiring
by mutual agreement with the Company in less than 30 days, and the date of the
Participant’s retirement is outside his control, the Participant’s election may
be made at any time prior to his plan payment date; and (ii) elections by a
Participant who retires after December 31, 1994 under the Company’s 1994 Special
Retirement Opportunity must be filed with the Committee on or before the
December 31 of the year prior to their plan payment date for Pre-409A Benefits.

 

A.5.         Special Election to Commute Pre-409A Benefit Payments. 
Notwithstanding any other provision of the Plan, a Participant or Beneficiary
who is receiving periodic benefit payments under the Plan on account of a
Participant who terminated employment prior to October 1, 1994 may elect (as
provided below) to have the remaining unpaid balance of such payments as of
December 30, 1994 paid in a lump sum as soon as practicable after January 1,
1995.  Each election under this subsection A.5 shall be irrevocable, must be in
writing, and must be filed with the Committee on or before December 31, 1994. 
The actuarial rates, factors and assumptions used to determine lump sum payments
under the Retirement Plan as of December 30, 1994 shall be used to calculate
lump sum payments under this subsection A.5.

 

--------------------------------------------------------------------------------

 
